Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. Section 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Santo Mining Corp. (the "Company") on Form 10-Q for the period ended April 30, 2013 as filed with the Securities and Exchange Commission on the date here of (the "report"), I, Alain French , Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated this 19 th day of June, 2013. /s/ ALAIN FRENCH Alain French President and Chief Executive Officer A signed original of these written statements required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to Santo Mining Corp. and will be retained by Santo Mining Corp. and furnished to the Securities and Exchange Commission or its staff upon request.
